In the
                 Court of Appeals
         Second Appellate District of Texas
                  at Fort Worth
              ___________________________
                   No. 02-19-00344-CV
              ___________________________

ALEC TRANSPORT LIMITED LIABILITY COMPANY AND EDUARDO
                  SANCHEZ, Appellants

                              V.

            SANTANDER BANK, N.A., Appellee




           On Appeal from the 348th District Court
                   Tarrant County, Texas
               Trial Court No. 348-303871-18


             Before Kerr, Birdwell, and Bassel, JJ.
             Per Curiam Memorandum Opinion
                    MEMORANDUM OPINION AND JUDGMENT

       On January 3, 2020, and January 23, 2020, we notified appellants that the

trial-court clerk responsible for preparing the record in this appeal has informed us

that appellants have not arranged to pay for the clerk’s record as the appellate rules

require. See Tex. R. App. P. 35.3(a)(2). In our notices, we warned that we would

dismiss the appeal for want of prosecution unless, within ten days, appellants arranged

to pay for the clerk’s record and provided us with proof of payment. See Tex. R. App.

P. 35.3(c), 37.3(b), 44.3.

       Because appellants have not made payment arrangements for the clerk’s record,

we now dismiss the appeal for want of prosecution. See Tex. R. App. P. 37.3(b),

42.3(b), 43.2(f).

       Appellants must pay all costs of this appeal. See Tex. R. App. P. 43.4.



                                                       Per Curiam

Delivered: February 13, 2020




                                            2